Exhibit 10.43

 



TERMINATION OF EMPLOYMENT AGREEMENT

 

Green River Resources, Inc. ("GRI") and Robin Gereluk hereby agree that the
Amended and Restated Employment Agreement, dated March 31, 2011, is terminated
and of no further force and effect as of May 31, 2014.

 

In Witness Whereof, the undersigned have executed this Termination of Employment
Agreement effective as of June 1,2014.

 

 

Green River Resources, Inc.

 

By: /s/ William C. Gibbs                

William C. Gibbs, Chairman/CEO

 

 

/s/ Robin Gereluk                          

Robin Gereluk

